DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8, 14, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2019/0196128 A1 to Grunwald et al. (hereinafter “Grunwald”).
	Regarding claim 1, Grunwald discloses a network device including integrated optics, the network device comprising: a chassis (10 in Fig. 1) including a front panel (12 in Fig. 5) with a plurality of front fiber optic adapter openings (13 in Fig. 5; 12 in Fig. 1), the chassis defining an interior space (Fig. 1); a plurality of front fiber optic adapters disposed in the plurality of front fiber optic adapter openings (12 in Fig. 1; paragraph [0067]); a plurality of arrangements of interior fiber optic cables disposed within the interior space (e.g. 15 in Fig. 23), a first end of each interior fiber optic cable being directly connected to a corresponding one of the plurality of front fiber optic adapters (14 in Fig. 23); and a plurality of stacked cable management trays (28A in Fig. 23) each supporting one of the plurality of arrangements of interior fiber optic cables, the plurality of stacked cable management trays configured to route a second end of each interior fiber optic cable to a corresponding side fiber optic adapter (e.g. 83 in Fig. 26).

	Regarding claim 8, Grunwald discloses that the plurality of stacked cable management trays includes at least three cable management trays (Fig. 23).
Regarding claim 14, Grunwald discloses that the plurality of front fiber optic adapters disposed in the front fiber optic adapter openings are configured to provide optical signal outputs for receipt by a device external to the network device (e.g. patch panel- paragraph [0013]).
Regarding claim 15, Grunwald discloses that a lowest of the plurality of stacked cable management trays is substantially flat (Fig. 26).
Regarding claim 16, Grunwald discloses that the highest of the plurality of stacked cable management trays (28A in Fig. 23) has at least two bends in supporting portion thereof (i.e. since the trays are in circular shape, there are at least two bends on top and bottom of the tray as shown in Fig. 23).
Regarding claim 18, Grunwald discloses that each of the plurality of front fiber optic adapters is configured to directly receive a corresponding connector of an external fiber optic cable (paragraphs [0060]-[0061], [0063]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of US Patent No. 5,784,516 to Parzygnat et al. (hereinafter “Parzygnat”).
Regarding claims 2, Grunwald discloses a network device according to claim 1 as already discussed above. However, Grunwald does not disclose a switch module comprising a motherboard, a central processing unit, an optical engine, a replication engine, and a forwarding engine, in the manner claimed in the present application. On the other hand, optical switch module for use in optical fiber distribution apparatus is known in the art. Parzygnat discloses such a fiber distribution apparatus comprising a switching module (30 in Fig. 3) for actively switching optical signals to/from connection ports (Fig. 4; col. 2, ll. 53-54). Although Parzygnat does not explicitly discuss the presence of a motherboard, a CPU, an optical engine, a replication engine, and a forwarding engine, such components are implicitly present in the optical switching component of Parzygnat because they required for active optical switching based on control signals (see col. 3, ll. 33-65; col. 4, ll. 34-57).
Such an optical switch module would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for selective and efficient routing of optical signals without the need for bulky external signal processing elements. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Grunwald to have a switch module in the manner claimed in the present application.

Regarding claim 3, a network device with a switch module would have been obvious over Grundwald in view of Parzygnat as already discussed above. Although Parzygnat does not explicitly disclose that the switch module is disposed above the cable management trays, selecting specific locations for internal fiber optic components based on the available space within a fiber optic enclosure is well known and common in the optical fiber art. Various locations for optical switch module within the fiber optic enclosure chassis is known in the art, including top of the cable management trays. One of ordinary skill in the art would readily recognize such location as advantageous because it would allow service technicians to access the switch modules without disturbing the fiber optic cables within the distribution chassis. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Grundwald to have a switch module above the cable management trays as claimed in the present application.

Regarding claim 4, Grundwald discloses the use of fiber optic pigtails for extending the optical connection from the front panel to the side fiber optic adapter (see for example, Fig. 26). As such, the modification of the device of Grundwald in view of the teachings of Parzygnat as discussed above in regards to claim 2, would necessarily yield fiber optic pigtails extending from the optical engine to the side fiber optic adapter in the manner claimed in claim 4. Therefore, the claimed limitations of claim 4 are rendered obvious for the same reasons as stated in regards to claim 2.

Regarding claims 5-7, Grundwald, in view of Parzygnat, renders the claimed limitations of claims 2-4 obvious as already discussed above. Although the optical module disclosed in Parzygnat is referred to as a switch module, not a “server” module, the functionality of the switch module fully qualifies it as a “server” since the module interconnects an optical time domain reflectometer (OTDR) to the distribution optical fibers that terminate in various destinations in the network (see col. 2, ll. 39-58, and col. 1, ll. 38-44). Therefore, the claim limitations of claims 5-7 are obvious over Grundwald in view of Parzygnat in the same manner as discussed above in regards to claims 2-4.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of US Patent Application Publication No. US 2016/0313525 A1 to Fletcher et al. (hereinafter “Fletcher”).
Regarding claims 9-10, Grunwald discloses a network device according to claim 1 as already discussed above. Further, Grunwald discloses input side fiber optic adapters positioned adjacent to each other along a horizontal plane parallel to the base of the chassis (for example, see Fig. 26). However, Grunwald does not explicitly disclose that the side fiber optic adapters are positioned on the side wall of the chassis as claimed in the present application. On the other hand, positioning side fiber optic adapters on the side wall of a network device chassis is known in the art. Fletcher discloses plurality of cable adapters disposed on the side walls of a fiber optic distribution device chassis (Fig. 1; Fig. 2; paragraph [0031]-[0033]). Such side wall placement would have been readily recognized by one of ordinary skill in the art as advantageous and desirable since it would facilitate fiber cable organization and avoid undesirable crowding. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Grunwald to have side fiber optic adapters positioned on the side walls of the chassis in the manner claimed in the present application.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald.
Regarding claims 11, Grunwald discloses a network device according to claim 1 as already discussed above. However, it does not explicitly disclose the use of SN adapters or SN duplex connectors as claimed in the present application. On the other hand, SN adapters and connectors are well known in the art (developed by Senko Advanced Components, Inc.) SN connectors are well known to be advantageous because of their small size and high bandwidth capabilities. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Grunwald to use SN adapters or SN duplex connectors in the manner claimed in the present application.

Allowable Subject Matter
Claims 12-13, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12-13, a network device comprising a chassis, a plurality of front fiber optic adapters disposed in the front panel openings, a plurality of stacked cable management trays each supporting plurality of interior fiber optic cables, is known in the art as already discussed above. However, none of the prior art fairly teaches or suggests such a network device, wherein the stacked cable management trays route a second end of each interior fiber optic cable to a corresponding side fiber optic adapter, and the stacked cable management trays include a first horizontal row of adjacent receiving slots for individually securing each of the front fiber optic adapters in the manner claimed. Regarding claim 17, none of the prior art fairly teaches or suggests a stacked cable management trays wherein an intermediate one of the plurality of stacked cable management trays includes an elongated support section disposed immediately above, and providing a tunnel for, fiber optic cables supported on an elongated support section of a lower one of the plurality of stacked cable management trays disposed below the intermediate one of the plurality of stacked cable management trays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 10,514,518 B1 discloses a fiber optic network device having a chassis (100 in Fig. 23), wherein the front of the chassis contains plurality of opening for receiving fiber optic connectors (688 in Fig. 23), wherein the interior of the chassis contains plurality of stacked trays (682, 686 in Fig. 23) for retaining internal fiber optic cables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874